DETAILED ACTION
This office action is responsive to the amendment filed 11/11/2021.  As directed, claims 1, 5, 7, and 9 have been amended, claim 18 has been canceled, and claims 21-23 have been added.  Thus claims 1-17 and 19-23 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 9 is objected to because of the following informalities: “contacts the patient’s face” on page 3 line 11 should be recited with --configured to-- language for clarity and to avoid including human parts.
 Appropriate correction is required.


Claim Rejections - 35 USC § 103



The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made 

Claims 1-17 and 19-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Galleher (2,875,759) in view of Lithgow (2004/0118406).
Regarding claim 1, Galleher discloses in figs. 1 and 2  a cushion (1) for a breathing assistance apparatus (i.e. inhaler), the cushion (1) comprising: an upper portion (top)  defining an uppermost extent of at least one opening (central facial opening); and a lower portion (bottom) defining a lowermost extent of the at least one opening (central facial opening)  comprising:
a thin section (portion of face engaging portion 4 without cells 10 as thin section) comprising a first thickness, the thin section (i.e. 9, 11) being located in a region (11) of the cushion configured to contact a patient’s chin in use (as shown, the chin region 11 does not include the thick check regions/cells 10 and are thus relatively thinner; col. 2 lines 23-35, 65-70) , and a pair of lateral portions (i.e. middle regions of portions 10) comprising a second thickness that is greater than the first thickness (as shown, cheek regions 10 are thicker than the chin region 11; col. 2 lines 30-35, 65-70); the pair of lateral portions(10)  being positioned on respective lateral sides of the thin section (as shown, cheek regions/cells are located on lateral sides of the nasal bridge and chin regions).
Galleher substantially teaches the claimed invention except for lateral portions comprising a material having a second wall thickness greater than the first wall thickness.  
Regarding claim 2, Galleher discloses the upper portion comprises an upper thin region (9).
Regarding claim 3, Galleher discloses the upper thin region (9) is arcuate in shape (as shown, the nasal bridge region 9 includes a round curve as arc).
Regarding claim 4, Galleher discloses the upper thin region (9) and the thin section (portion of face engaging portion 4 without cells 10 as thin section, i.e. 11) are more flexible and configured to be collapsible to a greater degree when a force is placed against the cushion relative to other portions of the cushion (as shown, nasal bridge and chin regions do not include the cheek/cells 10 and are thus more flexible and collapsible due to reduced material thickness; In addition col. 1 lines 40-55 disclose the mask is readily deformable and col. 2 lines 14-18 disclose flexible and resilient material such as rubber).

Regarding claim 6, Galleher discloses a pair of intermediate portions (i.e. side of nose/upper check regions) that extend from the upper portion (9) to the pair of lateral portions (10) of the lower portion and define lateral sides of the at least one opening (col. 2 lines 30-35 disclose the upper check portion extend downwardly towards the middle portions of check regions 10).
Regarding claim 7, Galleher discloses the pair of intermediate portions (side of nose/upper cheek regions) comprises the second thickness (as shown the upper cheek regions include the thickness of cells 10).
Regarding claim 8, Galleher discloses the cushion can be made from rubber (col. 2 line 14) but does not specifically disclose silicone.  However, Lithgow teaches the cushion can be made from silicone ([0139] lines 1-10).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the cushion of Galleher from silicone as taught by Lithgow to provide the advantage of enhanced skin compatibility being less likely to cause allergic reactions.
Regarding claim 9, Galleher discloses a cushion (1) for a breathing assistance apparatus (i.e. inhaler), the cushion (1) comprising: a lower sealing portion (bottom) located below a lowermost extent of at least one opening (central facial opening), the lower sealing portion comprising: a central section (i.e. chin section 11) comprising a first thickness, the central section (i.e. chin section 11) being located in a region of the cushion configured to contact a patient’s chin in use, and a pair of lateral sections (i.e. lower side  regions 10) comprising a 
Galleher substantially teaches the claimed invention except for a flange portion extending between the upper portion and the lower portion, wherein the flange portion contacts the patient’s face and forms a free edge of the cushion. However, Lithgow teaches a flange portion (40) extending between the upper portion and the lower portion (as shown in figs. 3B and 15-33, at least a portion of flange 40 extends between the upper and lower regions), wherein the flange portion (40) contacts the patient’s face and forms a free edge of the cushion (as shown in figs 15-3, the flange 40 includes an inner free edge).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the cushion of Galleher to include a flange with free edge as taught by Lithgow to provide the advantage of enhanced comfort and sealing effect as disclosed by Lithgow in [0117] lines 1-8 and [0119] lines 1-10.

Regarding claim 11, Galleher discloses an outer edge (outer edge).
Regarding claim 12, Galleher discloses the thin bridge section (central apex) is positioned near the outer edge of the cushion (as shown, the central apex is positioned near the top outer edge).
Regarding claim 13, Galleher discloses the thin bridge section (central apex) and the central section (11) are more flexible and configured to be collapsible to a greater degree when a force is placed against the cushion relative to other portions of the cushion (as shown, nasal bridge and chin regions do not include the cheek/cells 10 and are thus more flexible and collapsible due to reduced material thickness; In addition col. 1 lines 40-55 disclose the mask is readily deformable and col. 2 lines 14-18 disclose flexible and resilient material such as rubber).
Regarding claim 14, Galleher discloses the thin bridge section is arcuate in shape (as shown, the central apex includes a round curve as arc).
Regarding claim 15, Galleher discloses the thin bridge section (central apex) is located at an apex of the upper sealing portion (9).
Regarding claim 16, Galleher discloses the second thickness of the pair of intermediate portions (side regions 10) terminates prior to the thin bridge section (as shown, the cell portion 10 extend down on the sides; col. 2 lines 29-33).

Regarding clam 19, Galleher discloses the upper sealing portion (top), the lower sealing portion (bottom), and the pair of intermediate portions (sides) comprises a face-contacting portion (4) that is configured to contact the patient’s face in use.
Regarding claim 20, Galleher discloses the face-contacting portion (4) is continuous (as shown, the cushion 1 including face contacting portion 4 is continuous).
Regarding claim 21, the modified Galleher teaches (see figs. 6B, 15-33 of Lithgow) the free edge (inner edge of membrane 40) defines at least a portion of the at least one opening (as shown in fig. 6B, the upper and lateral extents of the opening are defined by the inner edge of the membrane).
Regarding claim 22, the modified Galleher teaches (see figs. 6C, 28-33 of Lithgow)  the first thickness of the central section extends from a periphery of the central section to the free edge of the flange portion (as shown, the first thickness extends from an outer periphery to at least a portion of the inner lateral extent of the flange 40).
Regarding claim 23, the modified Galleher teaches (see figs. 6B, 20-27 of Lithgow) wherein the second thickness extends from a periphery of the pair of intermediate portions to the free edge of the flange portion (as shown, the second thickness of 38 extends from an outer periphery of the side portions to at least a vertical extent of the edge of the flange 40).



Response to Arguments
Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 6 1st paragraph through page 8 last paragraph that Galleher does not teach the newly added limitations in claims 1 and 9.  However, Examiner notes that Lithgow is now relied on for the teachings of those limitations.  Thus, the combination of Galleher and Lithgow teach these limitations as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/Primary Examiner, Art Unit 3785